             Case 20-20364-JAD                             Doc 2    Filed 01/31/20 Entered 01/31/20 12:03:25                     Desc Main
                                                                    Document      Page 1 of 4

                                                      IN THE UNITED STATES BANKRUPTCY COURT                                         20-20364
                                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                                :       Bankruptcy No.
              Tasha Marie McKenzie                                                     :
                                                                                       :       Chapter 13
                                                                                       :
                                                                         Debtor        :
                                                                                       :
              Tasha Marie McKenzie                                                     :
 Movant                                                                                :       Related to Document No. 1
                                                                                       :
                                                                                       :
                                                                                       :
                                               v.                                      :
                                                                                       :
 No Respondent                                                                         :



                                                 NOTICE REGARDING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e) I,                         Albert G. Reese, Jr., Esquire 93813   , counsel for the
debtor(s) in the above-captioned case, hereby certify that the following list of creditors’ names and addresses was
uploaded through the creditor maintenance option in CM/ECF to the above-captioned case.



                                                                    By: /s/ Albert G. Reese, Jr., Esquire
                                                                         Signature
                                                                         Albert G. Reese, Jr., Esquire 93813
                                                                         Typed Name
                                                                         640 Rodi Road, 2nd Floor, Suite 2
                                                                         Pittsburgh, PA 15235
                                                                         Address
                                                                         412-241-1697 Fax:412-241-1687
                                                                         Phone No.
                                                                         93813 PA
                                                                         List Bar I.D. and State of Admission




PAWB Local Form 29 (07/13)
Software Copyright (c) 1996-2019 Best Case LLC - www.bestcase.com                                                                   Best Case Bankruptcy
    Case 20-20364-JAD   Doc 2   Filed 01/31/20 Entered 01/31/20 12:03:25   Desc Main
                                Document      Page 2 of 4

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                                                             20-20364
                        Aas Debt Recovery In
                        Pob 129
                        Monroeville, PA 15146

                        Allegent Community Fcu
                        1001 Liberty Ave Ste 100
                        Pittsburgh, PA 15222

                        Cap1/Justice
                        Capital One Retail Srvs/Attn: Bankruptcy
                        Po Box 30258
                        Salt Lake City, UT 84130

                        Clearview Federal Credit Union
                        Attn: Bankruptcy
                        1453 Beers School Road
                        Coraopolis, PA 15108

                        Cnac - In101
                        12802 Hamilton Crossing Blvd.
                        Carmel, IN 46032

                        Cnac - Pa112
                        1561 West Liberty
                        Pittsburgh, PA 15216

                        Comenity Bank/Dress Barn
                        Attn: Bankruptcy
                        Po Box 182125
                        Columbus, OH 43218

                        Comenity Bank/Jared
                        Attn: Bankruptcy
                        Po Box 182273
                        Columbus, OH 43218

                        ComenityBank/Venus
                        Attn: Bankruptcy Dept
                        Po Box 182273
                        Columbus, OH 43218

                        Credit One Bank
                        Attn: Bankruptcy Department
                        Po Box 98873
                        Las Vegas, NV 89193

                        ECMC
                        Attn: Bankruptcy
                        111 Washington Ave South, Ste 1400
                        Minneapolis, MN 55401

                        Equiant/Thousand Trails
                        Attn: Bankruptcy
                        5401 N Pima Rd, Ste 150
                        Scottsdale, AZ 85250
Case 20-20364-JAD   Doc 2   Filed 01/31/20 Entered 01/31/20 12:03:25   Desc Main
                            Document      Page 3 of 4

                                                                         20-20364
                    Fingerhut
                    Attn: Bankruptcy
                    Po Box 1250
                    Saint Cloud, MN 56395

                    HC Processing Center
                    Attention Bankruptcy
                    Po Box 708970
                    Sandy, UT 84070

                    JB Robinson/Sterling Jewelers
                    Attn: Bankruptcy
                    375 Ghent Rd
                    Akron, OH 44333

                    Monterey Collection Services
                    Attn: Bankruptcy
                    4095 Avenida De La Plata
                    Oceanside, CA 92056

                    Monterey Financial Svc
                    Attn: Bankruptcy
                    4095 Avenida De La Plata
                    Oceanside, CA 92056

                    Petland/Comenity
                    Attn: Bankruptcy
                    Po Box 183043
                    Columbus, OH 43218

                    PNC Bank
                    Attn: Bankruptcy
                    Po Box 94982: Mailstop Br-Yb58-01-5
                    Cleveland, OH 44101

                    Pnc Mortgage
                    Attn: Bankruptcy
                    3232 Newmark Drive
                    Miamisburg, OH 45342

                    Portfolio Recovery
                    Attn: Bankruptcy
                    120 Corporate Blvd
                    Norfold, VA 23502

                    Santander Consumer USA
                    Attn: Bankruptcy
                    10-64-38-Fd7 601 Penn St
                    Reading, PA 19601

                    Santander Consumer USA
                    Attn: Bankruptcy
                    10-64-38-Fd7 601 Penn St
                    Reading, PA 19601
Case 20-20364-JAD   Doc 2   Filed 01/31/20 Entered 01/31/20 12:03:25   Desc Main
                            Document      Page 4 of 4

                                                                         20-20364
                    Td Auto Finance
                    Attn: Bankruptcy
                    Po Box 9223
                    Farmington Hilss, MI 48333

                    United Consumer Financial Services
                    Attn: Bankruptcy
                    865 Bassett Rd
                    Westlake, OH 44145

                    Uplift, Inc.
